DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021, 06/07/2021, 02/02/2021 and 11/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representation to a person skilled in the art.
Instant application: 17/098,828
U.S. Patent No. 10,874,006
1. A light fixture controller configured for controlling color temperature and intensity of a light fixture, the light fixture controller comprising: one or more interfaces configured for receiving a color temperature setting and an intensity setting for the light fixture, wherein the light fixture comprises a first light-emitting diode (LED) group, a second LED group, and a driver for powering the first LED group and the second LED group, the first LED group comprising a first plurality of LEDs and configured to produce light at a first color temperature, the second LED group comprising a second plurality of LEDs and configured to produce light at a second color temperature; and a microcontroller configured for generating control signals based on the color temperature setting and the intensity setting for the light fixture, wherein the control signals comprise: a first control signal and a second control signal, the first control signal configured for controlling an on/off state of the first LED group, the second control signal configured for controlling an on/off state of the second LED group, wherein the first control signal turns on the first LED group only for a first duration of an ON/OFF cycle and the second control signal turns on the second LED group only for a second duration of the ON/OFF cycle, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, at least one LED group of the light fixture is set to be on and at least one another LED group of the light fixture is set to be off, and a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture; and a dimming control signal configured for controlling the driver of the light fixture to adjust a current flowing through both the first LED group and the second LED group based on the intensity setting for the light fixture.
1. A light fixture comprising: a first lighting element group and a second lighting element group, the first lighting element group comprising a first plurality of lighting elements and configured to produce light at a first color temperature, the second lighting element group comprising a second plurality of lighting elements and configured to produce light at a second color temperature; and a light fixture controller configured for performing operations for controlling color temperature and intensity of the light fixture, the operations comprising: receiving a color temperature setting and an intensity setting for the light fixture; generating control signals based, at least in part, upon the color temperature setting and the intensity setting for the light fixture, wherein the control signals comprise a first control signal and a second control signal, the first control signal configured for controlling an on/off state of the first lighting element group by controlling an open/closed state of a first switch connected to the first lighting element group, the second control signal configured for controlling an on/off state of the second lighting element group by controlling an open/closed state of a second switch connected to the second lighting element group, wherein the first control signal only turns on one or more lighting elements of the first lighting element group for a first duration of an ON/OFF cycle and the second control signal only turns on one or more lighting elements of the second lighting element group for a second duration of the ON/OFF cycle, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, at least one lighting element group of the light fixture is set to be on and at least one another lighting element group of the light fixture is set to be off, a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture, the first switch connected to the first lighting element group and the second switch connected to the second lighting element group are further configured to control an intensity of the light fixture at a first intensity, the first lighting element group is further connected to a third switch and the second lighting element group is further connected to a fourth switch, the third switch and the fourth switch are configured to control the intensity of the light fixture at a second intensity, and the control signals further comprise a third control signal and a fourth control signal for controlling the third switch and the fourth switch, respectively.
7. A method for controlling color temperature and intensity of a light fixture, comprising: receiving, at a light fixture controller of the light fixture, a color temperature setting and an intensity setting for the light fixture, the light fixture comprising a plurality of LED groups and a driver for powering the plurality of LED groups, each of the plurality of LED groups comprising a plurality of LEDs and configured to produce light at a particular color temperature; determining, by the light fixture controller, an ON/OFF cycle for the plurality of LED groups based on the color temperature setting, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, at least one of the plurality of LED groups is turned ON and remaining LED groups of the plurality of LED groups are kept OFF, and wherein a ratio between the multiple time periods is determined based on the color temperature setting for the light fixture; generating, by the light fixture controller, a plurality of control signals based on the ON/OFF cycle for the plurality of LED groups, each of the plurality of control signals configured for controlling an open/closed state of a switch connected to a corresponding LED group of the plurality of LED groups according to the ON/OFF cycle; and generating, by the light fixture controller, a dimming control signal configured for controlling the driver of the light fixture to adjust a current flowing through the plurality of LED groups based on the intensity setting for the light fixture.
10. A method for controlling color temperature and intensity of a light fixture, comprising: receiving, at a light fixture controller of the light fixture, a color temperature setting and an intensity setting for the light fixture, the light fixture comprising a first lighting element group and a second lighting element group, the first lighting element group comprising a first plurality of lighting elements and configured to produce light at a first color temperature, the second lighting element group comprising a second plurality of lighting elements and configured to produce light at a second color temperature; determining, by the light fixture controller, an ON/OFF cycle for the first lighting element group and the second lighting element group based on the color temperature setting, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, at least one lighting element group is turned ON and at least one another lighting element group is kept OFF, and wherein a ratio between the multiple time periods is determined based, at least in part, upon the color temperature setting for the light fixture; and generating, by the light fixture controller, control signals based, at least in part, upon the color temperature setting and the intensity setting for the light fixture, wherein the control signals comprise a first control signal and a second control signal, the first control signal configured for controlling an on/off state of the first lighting element group by controlling an open/closed state of a first switch connected to the first lighting element group, the second control signal configured for controlling an on/off state of the second lighting element group by controlling an open/closed state of a second switch connected to the second lighting element group, wherein: the first control signal only turns on one or more lighting elements of the first lighting element group for a first duration of an ON/OFF cycle and the second control signal only turns on one or more lighting elements of the second lighting element group for a second duration of the ON/OFF cycle, the first switch connected to the first lighting element group and the second switch connected to the second lighting element group are further configured to control an intensity of the light fixture at a first intensity, the first lighting element group is further connected to a third switch and the second lighting element group is further connected to a fourth switch, the third switch and the fourth switch are configured to control the intensity of the light fixture at a second intensity, and the control signals further comprise a third control signal and a fourth control signal for controlling the third switch and the fourth switch, respectively.
12. A light fixture, comprising: a first lighting element group comprising a first plurality of lighting elements and configured to produce light at a first color temperature; a second lighting element group comprising a second plurality of lighting elements and configured to produce light at a second color temperature; and a light fixture controller configured for performing operations for controlling color temperature and intensity of the light fixture, the light fixture controller comprising: one or more interfaces configured for receiving at least a color temperature setting and an intensity setting for the light fixture; and a microcontroller configured for generating control signals based, at least in part, upon the color temperature setting and the intensity setting for the light fixture, wherein the control signals comprise a first control signal and a second control signal, the first control signal configured for controlling an on/off state of the first lighting element group, the second control signal configured for controlling an on/off state of the second lighting element group, wherein: the first control signal turns on the first lighting element group only for a first duration of an ON/OFF cycle and the second control signal turns on the second lighting element group only for a second duration of the ON/OFF cycle, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, at least one LED group of the light fixture is set to be on and at least one another LED group of the light fixture is set to be off, and a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture.
1. A light fixture comprising: a first lighting element group and a second lighting element group, the first lighting element group comprising a first plurality of lighting elements and configured to produce light at a first color temperature, the second lighting element group comprising a second plurality of lighting elements and configured to produce light at a second color temperature; and a light fixture controller configured for performing operations for controlling color temperature and intensity of the light fixture, the operations comprising: receiving a color temperature setting and an intensity setting for the light fixture; generating control signals based, at least in part, upon the color temperature setting and the intensity setting for the light fixture, wherein the control signals comprise a first control signal and a second control signal, the first control signal configured for controlling an on/off state of the first lighting element group by controlling an open/closed state of a first switch connected to the first lighting element group, the second control signal configured for controlling an on/off state of the second lighting element group by controlling an open/closed state of a second switch connected to the second lighting element group, wherein the first control signal only turns on one or more lighting elements of the first lighting element group for a first duration of an ON/OFF cycle and the second control signal only turns on one or more lighting elements of the second lighting element group for a second duration of the ON/OFF cycle, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, at least one lighting element group of the light fixture is set to be on and at least one another lighting element group of the light fixture is set to be off, a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture, the first switch connected to the first lighting element group and the second switch connected to the second lighting element group are further configured to control an intensity of the light fixture at a first intensity, the first lighting element group is further connected to a third switch and the second lighting element group is further connected to a fourth switch, the third switch and the fourth switch are configured to control the intensity of the light fixture at a second intensity, and the control signals further comprise a third control signal and a fourth control signal for controlling the third switch and the fourth switch, respectively.
2. The light fixture controller of claim 1, wherein the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 1 V.
5. The light fixture of claim 4, wherein the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 10V.
6. The light fixture controller of claim 1, wherein the one or more interfaces comprise at least one of, switches, tactile buttons, break-away PCB tabs or traces, near field communication (NFC)- TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces.
13. The light fixture controller of claim 3, wherein the one or more interfaces comprise at least one of, switches, tactile buttons, break-away PCB tabs or traces, near field communication (NFC)-TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces.
4. The light fixture controller of claim 3, wherein the first control signal or the second control signal comprises a pulse width modulation (PWM) signal.
16. The light fixture controller of claim 3, wherein the first control signal or the second control signal comprises a pulse width modulation (PWM) signal.
5. The light fixture controller of claim 1, wherein the driver of the light fixture is a single-channel driver.
6. The light fixture of claim 4, wherein the driver of the light fixture is a single-channel driver.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5,7, 9-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben et al [US 2011/0115407 A1] and in view of Van de Ven et al [US 2014/0252967 A1] and further in view of Choi [US 2018/0242422 A1].
In regards to claim 1. Wibben discloses a light fixture controller(Fig. 13, Controller & Paragraph [0019])  configured for controlling color temperature (Fig. 13, Pr, Pg and Pw) and intensity (Fig. 13, Intensity) of a light fixture, the light fixture controller (Fig. 13, Controller & Paragraph [0019])  comprising: 
one or more interfaces (Fig. 13, Pr, Pg and Pw) configured for receiving a color temperature setting (Paragraph [0051]) and an intensity setting (Fig. 13, ISET) for the light fixture (Fig. 5, DLed1 to DLed 3), wherein the light fixture (Fig. 5, DLed1 to DLed 3) comprises a first light-emitting diode (LED) group (Fig. 5, Dled1), a second LED group (Fig. 5, Dled2), and a driver (Fig. 6, 60 & Paragraph [0040]) for powering the first LED group (Fig. 5, Dled1) and the second LED group  (Fig. 5, Dled2), 
a microcontroller (Fig. 13, Controller & Paragraph [0051]) configured for generating control signals (Fig. 14, PWM1-3 and LED1-3) based on the color temperature setting (Fig. 13, Pr, Pg and Pw & Paragraph [0051]) and the intensity setting (Fig. 13, ISET & Paragraph [0051-52]) for the light fixture (Fig. 5, DLed1 to DLed 3), wherein the control signals (Fig. 14, PWM1 to PWM3) comprise: 
a first control signal (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM1 and LED1) and a second control signal (Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1 and LED2), the first control signal (Fig. 14, PWM1 and LED1) configured for controlling an on/off state (Paragraph [0054-61]) of the first LED group (Fig. 5, Dled1), the second control signal configured for controlling an on/off state (Fig. 5-6, SW1 to SW3 and Io1 to Io3) of the second LED group (Fig. 5, Dled2), 
wherein the first control signal (Fig. 14, LED1) turns on the first LED group only for a first duration of an ON/OFF cycle (Paragraph [0054-61]) and the second control signal turns on the second LED group only for a second duration of the ON/OFF cycle (Paragraph [0054-61]), wherein the ON/OFF cycle (Paragraph [0054-61]) comprises multiple time periods (Fig. 14, T), and during each of the multiple time periods (Fig. 14, T), at least one LED group of the light fixture (Fig. 5, DLed1 to DLed 3) is set to be on (Fig. 14, LED1) and at least one another LED group (Fig. 14, LED3) of the light fixture is set to be off (Fig. 14, LED3), and 
a dimming control signal (Fig. 5-6, 60 SWo & Paragraph [0043]) configured for controlling the driver of the light fixture (Fig. 5, DLed1 to DLed 3) to adjust a current (Paragraph [0054-61]) flowing through both the first LED group (Fig. 5, DLed1) and the second LED group (Fig. 5, DLed2) based on the intensity setting (Fig. 13, Intensity) for the light fixture (Fig. 5, DLed1 to DLed 3).

Wibben does not specify the first LED group comprising a first plurality of LEDs and configured to produce light at a first color temperature, the second LED group comprising a second plurality of LEDs and configured to produce light at a second color temperature; and
Van de Ven discloses the first LED group (Fig. 11, LED segment 1) comprising a first plurality of LEDs (Fig. 5, 325 and 325a) and configured to produce light at a first color temperature (Fig. 11, CCT1 & Paragraph [0084-85]), the second LED group (Fig. 11, LED segment 2) comprising a second plurality of LEDs (Fig. 5, 325 and 325a) and configured to produce light at a second color temperature (Fig. 11, CCT2 & Paragraph [0084-85]); and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben with the first LED group comprising a first plurality of LEDs and configured to produce light at a first color temperature, the second LED group comprising a second plurality of LEDs and configured to produce light at a second color temperature  for purpose of targeted spectral power distribution can be provided using LEDs in the targeted segment that have particular CRI values, CCT values, efficacy values, S/P ratios or any other lighting characteristic that is intended to be specified as a target light for dimming as disclosed by Van de Ven (Paragraph [0057]).
Wibben in view of Van de Ven does not specify a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture;
Choi discloses a ratio (Paragraph [0065]) between the first duration (Fig. 5, CS_1) and the second duration (Fig. 5, CS_2) is determined based, at least in part, upon the color temperature setting (Paragraph [0065]) for the light fixture (Fig. 1, 10);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben with a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture for purpose of controlling the ratio of the LED currents accordance to desired CCT value as discloses by Choi (Paragraph [0065]).
In regards to claim 3. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture controller of claim 1, wherein the first control signal  (Wibben Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1-2 and LED1-2) controls the on/off state (Wibben Paragraph [0054-61]) of the first LED group by controlling an open/closed state (Wibben Fig. 5-6, SW1 and Io1) of a first switch connected to the first LED group (Wibben Fig. 5, DLed1), and the second control signal  (Wibben Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1-2 and LED1-2) controls the on/off state (Wibben Fig. 5-6, SW2 and Io2 & Paragraph [0054-61]) of the second LED group by controlling an open/closed state (Wibben Fig. 5-6, SW2 and Io2 & Paragraph [0054-61]) of a second switch connected to the second LED group (Wibben Fig. 5, DLed2).
In regards to claim 4. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture controller of claim 3, wherein the first control signal or the second control signal comprises a pulse width modulation (PWM) signal (Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1-2 and LED1-2).
In regards to claim 5. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture controller of claim 1, wherein the driver of the light fixture is a single-channel driver (Wibben Fig. 6, 60 & Paragraph [0040]).
In regards to claim 7. Wibben in view of Van de Ven and further in view of Choi discloses a method for controlling color temperature (Fig. 13, Pr, Pg and Pw) and intensity of a light fixture  (Fig. 5, DLed1 to DLed 3), comprising: 
receiving, at a light fixture controller (Fig. 13, Controller & Paragraph [0019]) of the light fixture (Fig. 5, DLed1 to DLed 3), a color temperature setting (Fig. 13, Pr, Pg and Pw) and an intensity setting (Fig. 13, Intensity) for the light fixture (Fig. 5, DLed1 to DLed 3), the light fixture (Fig. 5, DLed1 to DLed 3)  comprising a plurality of LED groups (Fig. 5, DLed1 to DLed 3)  and a driver (Fig. 6, 60 & Paragraph [0040]) for powering the plurality of LED groups (Fig. 5, DLed1 to DLed 3), 
determining (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM1-3 and LED1-3), by the light fixture controller (Fig. 13, Controller & Paragraph [0019]), an ON/OFF cycle (Paragraph [0054-61]) for the plurality of LED groups (Fig. 5, DLed1 to DLed 3) based on the color temperature setting (Fig. 13, Pr, Pg and Pw), wherein the ON/OFF cycle (Paragraph [0054-61]) comprises multiple time periods (Paragraph [0054-61]), and during each of the multiple time period (Paragraph [0054-61])s, at least one of the plurality of LED groups (Fig. 5, DLed1 to DLed 3) is turned ON (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM1 and LED1) and remaining LED groups of the plurality of LED groups are kept OFF (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM3 and LED3), and 
generating (Fig. 8 PWM1 & Paragraph [0042] & Fig. 14, PWM1-3 and LED1-3), by the light fixture controller (Fig. 13, Controller & Paragraph [0019]), a plurality of control signals (Fig. 8 PWM1 & Paragraph [0042] & Fig. 14, PWM1-3 and LED1-3) based on the ON/OFF cycle (Paragraph [0054-61]) for the plurality of LED groups (Fig. 5, DLed1 to DLed 3), each of the plurality of control signals (Fig. 8 PWM1 & Paragraph [0042] & Fig. 14, PWM1-3 and LED1-3) configured for controlling an open/closed state (Fig. 5-6, SW1 to SW3 and IO1 to IO2) of a switch connected to a corresponding LED group of the plurality of LED groups (Fig. 5, DLed1 to DLed 3) according to the ON/OFF cycle (Paragraph [0054-61]); and 
generating (Fig. 8 PWM1 & Paragraph [0042] & Fig. 14, PWM1-3 and LED1-3), by the light fixture controller (Fig. 13, Controller & Paragraph [0019]), a dimming control signal (Fig. 5-6, 60 SWo & Paragraph [0043]) configured for controlling the driver (Fig. 6, 60) of the light fixture (Fig. 5, DLed1 to DLed 3) to adjust (Fig. 6, SW0) a current flowing through the plurality of LED groups (Fig. 5, DLed1 to DLed 3) based on the intensity setting (Fig. 13, Intensity) for the light fixture (Fig. 5, DLed1 to DLed 3).
Wibben does not specify each of the plurality of LED groups comprising a plurality of LEDs and configured to produce light at a particular color temperature;
Van de Ven discloses each of the plurality of LED groups (Fig. 11, LED segment 1-3) comprising a plurality of LEDs (Fig. 5, 325 and 325a) and configured to produce light at a particular color temperature (Fig. 11, CCT1-CCT2 & Paragraph [0084-85]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben with each of the plurality of LED groups comprising a plurality of LEDs and configured to produce light at a particular color temperature for purpose of targeted spectral power distribution can be provided using LEDs in the targeted segment that have particular CRI values, CCT values, efficacy values, S/P ratios or any other lighting characteristic that is intended to be specified as a target light for dimming as disclosed by Van de Ven (Paragraph [0057]).
Wibben in view of Van de Ven does not specify wherein a ratio between the multiple time periods is determined based on the color temperature setting for the light fixture;
Choi discloses wherein a ratio (Paragraph [0065]) between the multiple time periods (Fig. 5, CS_1 to CS_2) is determined based on the color temperature setting (Paragraph [0065]) for the light fixture (Fig. 1, 10);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben with a ratio between the multiple time periods is determined based on the color temperature setting for the light fixture for purpose of controlling the ratio of the LED currents accordance to desired CCT value as discloses by Choi (Paragraph [0065]).
In regards to claim 9. Wibben in view of Van de Ven and further in view of Choi discloses the method of claim 7, wherein each of the plurality of control signals comprises a pulse width modulation (PWM) signal (Wibben Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1-2 and LED1-2).
In regards to claim 10. Wibben in view of Van de Ven and further in view of Choi discloses the method of claim 7, wherein the driver of the light fixture (Fig. 5, DLed1 to DLed 3) is a single-channel driver (Wibben Fig. 6, 60 & Paragraph [0040]).
In regards to claim 12. Wibben in view of Van de Ven and further in view of Choi discloses a light fixture, comprising: 
a light fixture controller  (Fig. 13, Controller & Paragraph [0019]) configured for performing operations for controlling color temperature (Paragraph [0051]) and intensity (Fig. 13, ISET) of the light fixture (Fig. 5, Dled1), 
the light fixture controller (Fig. 13, Controller & Paragraph [0019]) comprising: 
one or more interfaces (Fig. 13, Pr, Pg and Pw) configured for receiving at least a color temperature setting (Paragraph [0051]) and an intensity setting (Fig. 13, ISET) for the light fixture (Fig. 5, Dled1); and 
a microcontroller (Fig. 13, Controller & Paragraph [0051]) configured for generating control signals (Fig. 14, PWM1-3 and LED1-3) based, at least in part, upon the color temperature setting (Fig. 13, Pr, Pg and Pw & Paragraph [0051]) and the intensity setting (Fig. 13, ISET & Paragraph [0051-52]) for the light fixture (Fig. 5, DLed1 to DLed 3), wherein the control signals (Fig. 14, PWM1-3 and LED1-3) comprise a first control signal (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM1 and LED1) and a second control signal (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM2 and LED2), the first control signal (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM1 and LED1) configured for controlling an on/off state of the first lighting element group (Fig. 5, DLed1 to DLed 3), the second control signal (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM2 and LED2) configured for controlling an on/off state of the second lighting element group (Fig. 5, DLed1 to DLed 3), wherein: 
wherein the first control signal (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM1 and LED1) only turns on (Fig. 14, LED1) one or more lighting elements of the first lighting element group (Fig. 5, DLed1) for a first duration of an ON/OFF cycle (Paragraph [0054-61]) and the second control signal (Fig. 8 PWM1 & Paragraph [0042] &  Fig. 14, PWM1 and LED1) only turns on one or more lighting elements of the second lighting element group (Fig. 5, DLed2) for a second duration of the ON/OFF cycle (Paragraph [0054-61]), wherein the ON/OFF cycle (Paragraph [0054-61]) comprises multiple time periods (Paragraph [0054-61]), and during each of the multiple time periods (Paragraph [0054-61]), at least one LED group of the light fixture (Fig. 5, DLed1 to DLed 3) is set to be on (Fig. 14, LED1) and at least one another LED group of the light fixture is set to be off (Fig. 14, LED3), and 
Wibben does not specify the first lighting element group comprising a first plurality of lighting elements and configured to produce light at a first color temperature, the second lighting element group comprising a second plurality of lighting elements and configured to produce light at a second color temperature; and
Van de Ven discloses the first lighting element group (Fig. 11, LED segment 1) comprising a first plurality of lighting elements (Fig. 5, 325 and 325a) and configured to produce light at a first color temperature (Fig. 11, CCT1 & Paragraph [0084-85]), the second lighting element group (Fig. 11, LED segment 2) comprising a second plurality of lighting elements (Fig. 5, 325 and 325a) and configured to produce light at a second color temperature (Fig. 11, CCT2 & Paragraph [0084-85]);
Wibben in view of Van de Ven does not specify a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture.
Choi discloses a ratio (Paragraph [0065]) between the first duration (Fig. 5, CS_1) and the second duration (Fig. 5, CS_2) is determined based, at least in part, upon the color temperature setting (Paragraph [0065]) for the light fixture (Fig. 1, 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben with a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture for purpose of controlling the ratio of the LED currents accordance to desired CCT value as discloses by Choi (Paragraph [0065]).
In regards to claim 13. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture of claim 12, further comprising a driver (Wibben Fig. 6, 60 & Paragraph [0040]) for powering the first lighting element group (Wibben Fig. 5, DLed1) and the second lighting element group (Wibben Fig. 5, DLed2), and wherein the control signals (Wibben Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1-2 and LED1-2) further comprise a dimming control signal (Fig. 5-6, 60 SWo & Paragraph [0043]) configured for controlling the driver (Wibben Fig. 6, 60 & Paragraph [0040]) of the light fixture (Wibben Fig. 5, DLed1 to DLed 3) to adjust (Fig. 6, SW0) a current flowing through both the first lighting element group and the second lighting element group (Wibben Fig. 5, DLed1 to DLed 2) based on the intensity setting (Fig. 13, Intensity) for the light fixture (Wibben Fig. 5, DLed1 to DLed 3).
In regards to claim 14. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture of claim 13, wherein the driver is a single-channel driver (Wibben Fig. 6, 60 & Paragraph [0040]).
In regards to claim 16. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture of claim 12, wherein the first control signal or the second control signal comprises a pulse width modulation (PWM) signal (Wibben Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1-2 and LED1-2).
In regards to claim 17. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture of claim 12, wherein a lighting element is a light-emitting diode (LED) (Wibben Paragraph [0025]) or an organic light-emitting diode (OLED).
In regards to claim 18. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture of claim 12, wherein the first control signal (Wibben Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1-2 and LED1-2) controls the on/off state of the first lighting element group (Wibben Fig. 5, DLed1) by controlling an open/closed state of a first switch (Wibben Fig. 5-6, SW1 and Io1)  connected to the first lighting element group (Wibben Fig. 5, DLed1), and the second control signal (Wibben Fig. 8 PWM1 & Paragraph [0042] &Fig. 14, PWM1-2 and LED1-2) controls the on/off state of the second lighting element group (Wibben Fig. 5, DLed2) by controlling an open/closed state of a second switch (Wibben Fig. 5-6, SW2 and Io2 & Paragraph [0054-61]) connected to the second lighting element group (Wibben Fig. 5, DLed2).
In regards to claim 20. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture of claim 12, wherein the microcontroller (Fig. 13, Controller & Paragraph [0051]) is further configured for generating control signals (Fig. 14, PWM1-3 and LED1-3) for controlling a light distribution of the light fixture (Fig. 5, DLed1 to DLed 3).
Claims 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben et al [US 2011/0115407 A1] and in view of Van de Ven et al [US 2014/0252967 A1] and further in view of Choi [US 2018/0242422 A1] as applied to claim 1 above, and further in view of Motley et al [US 2014/0001959 A1].
In regards to claim 2. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture controller of claim 1, 
Wibben in view of Van de Ven and further in view of Choi does not specify wherein the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 1 V.
Motley discloses wherein the dimming control signal comprises a 0-10V control signal (Paragraph [0170]) having a value varying between 0 and 10V (Paragraph [0122 & 0170]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben in view of Van de Ven and further in view of Choi with the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 1 V for purpose of for controlling the drive voltages and currents presented to the LED strings with 0-10V control signal based on user desired as disclosed by Motley (Paragraph [0142]).
In regards to claim 8. Wibben in view of Van de Ven and further in view of Choi discloses the method of claim 7, 
Wibben in view of Van de Ven and further in view of Choi does not specify wherein the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 10V.
Motley discloses wherein the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 10V (Paragraph [0122 & 0170]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben in view of Van de Ven and further in view of Choi with the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 10V for purpose of for controlling the drive voltages and currents presented to the LED strings with 0-10V control signal based on user desired as disclosed by Motley (Paragraph [0142]).
In regards to claim 15. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture of claim 14, 
Wibben in view of Van de Ven and further in view of Choi does not specify wherein the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 10V.
Motley discloses wherein the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 10V (Paragraph [0122 & 0170]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben in view of Van de Ven and further in view of Choi with the dimming control signal comprises a 0-10V control signal having a value varying between 0 and 10V for purpose of for controlling the drive voltages and currents presented to the LED strings with 0-10V control signal based on user desired as disclosed by Motley (Paragraph [0142]).
Claim 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben et al [US 2011/0115407 A1] and in view of Van de Ven et al [US 2014/0252967 A1] and further in view of Choi [US 2018/0242422 A1] as applied to claim 1 above, and further in view of Kazar et al [US 2005/0162851 A1].
In regards to claim 6. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture controller of claim 1, 
Wibben in view of Van de Ven and further in view of Choi does not specify wherein the one or more interfaces comprise at least one of, switches, tactile buttons, break-away PCB tabs or traces, near field communication (NFC)- TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces.
Kazar discloses wherein the one or more interfaces comprise at least one of, switches (Paragraph [0068]), tactile buttons, break-away PCB tabs or traces, near field communication (NFC)- TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben with the one or more interfaces comprise at least one of, switches, tactile buttons, break-away PCB tabs or traces, near field communication (NFC)- TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces for purpose of provide the end user with maximum control over the variety of colors illuminated in the color-controllable lights as disclosed Kazar (Paragraph [0068]).
In regards to claim 11. Wibben in view of Van de Ven and further in view of Choi discloses the method of claim 7, 
Wibben in view of Van de Ven and further in view of Choi does not specify wherein the color temperature setting or the intensity setting for the light fixture are received through at least one of a switch, a tactile button, a break-away PCB tab or trace, a near field communication (NFC)-TAG interface, a digital wired network communication interface, a wireless communication interface, or an optical communication interface.
Kazar discloses wherein the color temperature setting or the intensity setting for the light fixture are received through at least one of a switch (Paragraph [0068]), a tactile button, a break-away PCB tab or trace, a near field communication (NFC)-TAG interface, a digital wired network communication interface, a wireless communication interface, or an optical communication interface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben with the one or more interfaces comprise at least one of, switches, tactile buttons, break-away PCB tabs or traces, near field communication (NFC)- TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces for purpose of provide the end user with maximum control over the variety of colors illuminated in the color-controllable lights as disclosed Kazar (Paragraph [0068]).
In regards to claim 19. Wibben in view of Van de Ven and further in view of Choi discloses the light fixture of claim 12, 
Wibben in view of Van de Ven and further in view of Choi does not specify wherein the one or more interfaces comprise at least one of, switches, tactile buttons, break-away PCB tabs or traces, near field communication (NFC)-TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces.
Kazar discloses wherein the one or more interfaces comprise at least one of, switches (Paragraph [0068]), tactile buttons, break-away PCB tabs or traces, near field communication (NFC)- TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Wibben with wherein the one or more interfaces comprise at least one of, switches, tactile buttons, break-away PCB tabs or traces, near field communication (NFC)-TAG interfaces, digital wired network communication interfaces, wireless communication interfaces, or optical communication interfaces for purpose of provide the end user with maximum control over the variety of colors illuminated in the color-controllable lights as disclosed Kazar (Paragraph [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844